DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (JP 2006123512) as evidenced by Zhang (US 2017/0022388).
Regarding claim 1, Matsukawa et al. teaches a decorative sheet (See Abstract) comprising, in sequence, a transparent polypropylene resin layer and a transparent surface protective layer, wherein the transparent polypropylene resin layer consists of two layers – a lower polypropylene layer and an upper polypropylene layer (claim 2), which corresponds to a first olefin resin layer, a second olefin resin layer, and a surface-protecting layer, respectively, as presently claimed, the decorative sheet having depressions formed from the outermost face of the surface-protecting layer (See Figs. 1-2), wherein the first olefin resin layer has a thickness of 50 µm or more (paragraph [0052]) which overlaps the claimed range of 55 to 120 µm, and the second olefin resin layer has a thickness of 100 µm or more (paragraph [0048]) which overlaps the claimed range of 55 to 120 µm, and wherein the hardness of the first olefin resin layer is 20 N/mm2 or less (paragraph [0053]), the hardness of the second olefin resin layer is 35 N/mm2 or more (paragraph [0049]) and the hardness of the surface-protecting layer is 100 N/mm2 or more (paragraph [0072]). While Matsukawa et al. does not explicitly disclose indentation hardness, given that the hardness values of the prior art overlaps the presently claimed range, Matsukawa et al. is considered to satisfy formulas (1) and (2), absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 2, Matsukawa et al. teaches wherein the hardness of the surface-protecting layer is 100 N/mm2 or more (paragraph [0072]). While Matsukawa et al. does not explicitly disclose indentation hardness, given that the hardness value of the prior art overlaps the presently claimed range, Matsukawa et al. is considered to satisfy formula (3), absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claims 3 and 8, Matsukawa et al. teaches wherein the hardness of the first olefin resin layer is 20 N/mm2 or less (paragraph [0053]) and the hardness of the second olefin resin layer is 35 N/mm2 or more (paragraph [0049]). While Matsukawa et al. does not explicitly disclose indentation hardness, given that the hardness values of the prior art overlaps the presently claimed range, Matsukawa et al. is considered to satisfy formula (4), absent evidence to the contrary. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claims 4, 9, 10, and 11, Matsukawa et al. teaches the second olefin resin layer is polypropylene which as evidenced by Zhang, is crystalline, i.e. microcrystalline (paragraphs [0177], [0183], and [0213]).

Claims	5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (JP 2006123512) in view of Ikeda et al. (JP 2016168830). It is noted that the disclosures of Ikeda et al. are based on US 2018/0186132 which is an English equivalent of the reference.
Matsukawa et al. is relied upon as disclosed above.
Regarding claims 5, 12, 13 and 14, Matsukawa et al. fails to teach inorganic fine particles as claimed.
However, Ikeda et al. teaches a decorative sheet comprising a primary film layer comprising olefin (paragraphs [0102]-[0104]), a transparent resin layer comprising crystalline olefin resin (paragraph [0069]), and a top coat layer (See Title, Abstract, paragraph [0024]), i.e. a surface-protecting layer, comprising urethane and inorganic fine particles having an average particle size of about 1 to 30 µm (paragraphs [0095]-[0096]).
It would have been obvious to one of ordinary skill in the art to include inorganic fine particles having average particle size including that presently claimed in the surface-protecting layer of Matsukawa et al. in order to impart sufficient abrasion resistance, control transparency and costs (Ikeda et al., paragraph [0093]).
Response to Arguments
Applicant’s arguments filed 03/07/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claim 1 to recite wherein the first olefin resin layer has a thickness of 55 to 120 µm, and the second olefin resin layer has a thickness of 55 to 120 µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787